Citation Nr: 0841464	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-39 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for service connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a compensable rating for right ear hearing 
loss.

3.  Entitlement to service connection for heart palpitations.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1974 and February 2003 to June 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The first issue the undersigned must address is what issues 
are before the Board at this time.  See 38 U.S.C.A. § 7104 
(2007); 38 C.F.R. §§ 19.4, 20.101 (2008) (the Board has 
jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).

The veteran sought service connection for PTSD, bilateral 
hearing loss, respiratory problems due to asbestos, a low 
back disability, blood in his stool and rectum, migraine 
headaches, heart palpitations, and a right shoulder 
disability.  In an April 2005 rating decision, the RO granted 
service connection for PTSD and hearing loss in the right 
ear.  The veteran was assigned a 30 percent disability rating 
for PTSD and a non-compensable (0 percent) rating for right 
ear hearing loss.  All the other claims were denied.  

The veteran filed a notice of disagreement in May 2005, 
requesting a higher rating for his service-connected 
disabilities and objecting to the RO's denial of his other 
claims.  

In a December 2006 rating decision, the Decision Review 
Officer increased the veteran's PTSD rating to 70 percent and 
granted service connection a right shoulder disability.  The 
veteran continued to request an increased PTSD disability 
rating.  

In his March 2008 substantive appeal, the veteran stated that 
he was only appealing the following issues: entitlement to 
increased disability rating for service connected PTSD and 
hearing loss and entitlement to service connection for a 
right shoulder disability and heart palpitations.  

However, entitlement to service connection for a right 
shoulder disability was granted and assigned a 20 percent 
disability rating in December 2006.  It does not appear that 
the veteran ever expressed disagreement with this disability 
rating.  

Accordingly, the Board concludes that only three issues are 
currently before it: (1) entitlement to a disability rating 
in excess of 70 percent for service connected post-traumatic 
stress disorder (PTSD); (2) entitlement to a compensable 
rating for right ear hearing loss; and (3) entitlement to 
service connection for heart palpations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Of record is a January 2008 Social Security Administration 
(SSA) letter, indicating that the veteran has been awarded 
SSA benefits.  38 U.S.C.A. § 5103A(b) places a duty on VA to 
obtain evidence pertinent to a veteran's claims where that 
evidence is in the possession of a Federal agency.  As the 
SSA records may contain evidence pertinent to the nature and 
extent of the veteran's disabilities, VA should make efforts 
to obtain those records.  If the records do not exist, 
documentation of VA's efforts to obtain the records and a 
negative reply should be associated with the claims file.

The RO should also make another effort to obtain all medical 
records from the New Jersey National Guard. 

In light of the fact that the veteran is currently receiving 
individual unemployability (TDIU), he may wish to withdraw 
all claims before the Board.  In any event, unless the 
veteran withdraws the claims, in writing, the Board must 
proceed to develop and adjudicate the claims appealed. 
 
Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, a negative reply should be 
obtained and associated with the claims 
file.

2.  The RO should also make an additional 
effort to obtain records from the New 
Jersey National Guard. 

3  When the requested development has been 
completed, ensure compliance with the 
requested action and review the case on 
the basis of the additional evidence.  If 
the benefit sought is not granted, provide 
the veteran a supplemental statement of 
the case and afford him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




